         Case 1:19-cv-02202-JLC Document 49 Filed 07/14/20 Page 1 of 2


                                                                                            7/14/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  HYUK JIN SEO, individually and on behalf of all                    Civil Action Number
  others similarly situated,                                         1:19-cv-02202 (JLC)
                                   Plaintiff,

                        -against-

  I.P.T NAME AND DESIGN INC. (d/b/a TYCHE
  NYC), EUN CHUL SHIN (a/k/a CHRIS SHIN a/k/a
  DIEGO SHIN), JOHN AND JANE DOES 1-10, and
  XYZ CORPS 1-10,
                                Defendants.

   STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       The parties in the above-captioned action, through their undersigned counsel, stipulate

and agree as follows:

   1. No party hereto is an infant or incompetent person for whom a committee has been

       appointed and no non-party has an interest in the subject matter of the action.

   2. The Joint Stipulation of Settlement and Release is fair and reasonable, and adequate to

       redress Plaintiff’s claims in this action.

   3. In accordance with Rule 41 of the Federal Rules of Civil Procedure and Cheeks v.

       Freeport Pancake House. Inc., 796 F.3d 199 (2d Cir. 2015), this action is dismissed with

       prejudice in its entirety.




                                                    -1-
         Case 1:19-cv-02202-JLC Document 49 Filed 07/14/20 Page 2 of 2




   4. This Stipulation may be executed in counterparts and facsimile or electronic copies of

      signatures shall be deemed originals for all purposes.



Dated: June 26, 2020                                Dated:          June 26, 2020
       Bayside, New York                                            New York, New York

      Law Offices of T. Stephen Song, P.C.                   Levin-Epstein & Associates, P.C.


      /s/ Stephen Song                                       /s/ Joshua Levin-Epstein
      By: Stephen Song, Esq.                                 By: Joshua Levin-Epstein, Esq.
      Attorneys for Plaintiff                                Attorneys for Defendants
      40-21 Bell Blvd., Second Floor                         420 Lexington Ave, Suite 2525
      Bayside, New York 11361                                New York, New York 10170
      (718) 321-0770                                         (212) 792-0046
      Email: ssong@stephensong.net                           Email: Joshua@levinepstein.com


                SO ORDERED THIS _14_ DAY OF _JULY__, 2020


                        _____________________________________
                                   Hon. James L. Cott
                              United States Magistrate Judge




                                              -2-
